Citation Nr: 0725402	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a separate compensable evaluation for 
bilateral hearing loss, a residual of service-connected 
cerebrospinal meningitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran subsequently perfected an 
appeal.

In November 1996, the Board remanded this case.  A RO hearing 
was held in March 1997 and a copy of the hearing transcript 
is associated with the claims folder and has been reviewed.  
The August 1999 supplemental statement of the case (SSOC) 
incorporated the issues of service connection for headaches 
and memory loss, secondary to cerebrospinal meningitis, 
noting that these issues were inextricably intertwined with 
the claim for increase.

In June 2000, the Board denied the veteran's claim of 
entitlement to service connection for service connection for 
headaches and memory loss; an evaluation in excess of 10 
percent for residuals of cerebrospinal meningitis with left 
ear hearing loss; and a clear and unmistakable evidence 
claim.  The veteran subsequently appealed this decision to 
the Court of Appeals for Veterans Claims (Court).  In March 
2002, the Court issued a Memorandum Decision vacating and 
remanding the Board's June 2000 decision regarding the 
veteran's claims of entitlement to an increased evaluation 
for residuals of cerebrospinal meningitis, and for 
entitlement to service connection for headaches and memory 
loss.

In June 2003, the Board remanded this case for additional 
development.  By a December 2003 rating decision, the RO 
recharacterized the issue of entitlement to an evaluation in 
excess of 10 percent for cerebrospinal meningitis with left 
ear hearing loss to bilateral hearing loss and tinnitus, 
residuals of cerebrospinal meningitis.  The 10 percent 
evaluation for bilateral hearing loss and tinnitus, residuals 
of cerebrospinal meningitis, was continued.  The RO also 
continued the denial of service connection for headaches and 
memory loss, secondary to cerebrospinal meningitis.  In 
August 2004, the Board remanded the case for further 
development.

In an October 2005 rating decision, the RO granted service 
connection for tension migraine headaches, effective March 
22, 1993.  

In April 2006, the Board denied the veteran's secondary 
service connection claim for memory loss.  Since the 
adjudication of any tinnitus cases had been stayed (see Smith 
v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the issue of 
entitlement to an increased rating for bilateral hearing loss 
and tinnitus, residuals of cerebrospinal meningitis, was not 
addressed in that decision.  

In September 2006, the veteran's motion to advance his docket 
was received, and granted the following month.

In October 2006, the Board denied the veteran's increased 
rating claim for residuals of cerebrospinal meningitis with 
tinnitus, and remanded the issue of entitlement to a separate 
compensable evaluation for bilateral hearing loss for further 
development.  


FINDINGS OF FACT

1.  The veteran's service-connected cerebrospinal meningitis 
is not manifested by active pathology, and his service-
connected bilateral hearing loss, a residual of cerebrospinal 
meningitis, is productive of hearing acuity at level II in 
the right ear, and level IV in the left ear on the most 
recent VA audiometric examination in December 2006.

2.  The veteran has not submitted evidence tending to show 
that his service-connected bilateral hearing loss requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for 
bilateral hearing loss, a residual of cerebrospinal 
meningitis, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.124a, 
Diagnostic Codes 6100, 8019 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board notes that the veteran's claims were initially 
adjudicated long before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits.  Id. at 119.  The Court 
further held that VA failed to demonstrate that, "lack of 
such a pre-AOJ- decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 
2006) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.
In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2003, July 
2003, August 2004, and November 2006.  Collectively, these 
letters specifically informed the veteran to submit any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The Board 
acknowledges that the RO listed the issue on the November 
2006 VCAA letter as entitlement to an increased rating for 
residuals of cerebrospinal meningitis with tinnitus, however, 
it appears that this was merely a mistake as that claim had 
just been denied by the Board.  Further, in the November 2006 
VCAA letter, the RO noted that the veteran would be scheduled 
for an examination; in the prior Board remand, a VA 
audiometric examination was requested.   In any event, the 
remaining letters mentioned above satisfy the VCAA 
requirements.  As such, the Board finds that the veteran was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records and post-service medical records, records 
from the VA Medical Center in Grand Junction.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In November 2006, the RO advised the veteran as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

During service, the veteran was hospitalized due to 
cerebrospinal meningitis.  He is in receipt, in pertinent 
part, of a 10 percent evaluation for cerebrospinal meningitis 
with bilateral hearing loss and tinnitus, pursuant to 
Diagnostic Code 8019, effective February 22, 1993.  
Initially, the Board notes that there has been no evidence of 
active pathology of meningitis since the veteran's in-service 
hospitalization, thus the veteran's disability must be rated 
on its residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8019 
(2006).  

As noted, the Board, in October 2006, denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for cerebrospinal meningitis with tinnitus.  In the present 
case, the veteran asserts that he is entitled to a separate 
compensable evaluation for bilateral hearing loss, secondary 
to his cerebrospinal meningitis.
The assignment of a disability evaluation for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests.  See 38 C.F.R. § 4.85 (2006).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2006).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2006).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral. Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2006).

Evidence relevant to the severity of the veteran's hearing 
loss is a September 2003 VA audiometric report.  According to 
such report, the veteran reported bilateral hearing loss.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
46
5
55
60
65
LEFT
49
15
55
60
65

Speech recognition ability score was 80 percent in the right 
ear, and 76 percent in the left ear.

The veteran underwent another VA audiometric examination in 
December 2006.   He reported bilateral hearing loss.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
48
10
55
60
65
LEFT
49
15
50
60
70

Speech recognition ability score was 84 percent in the right 
ear, and 72 percent in the left ear.  The examiner noted that 
the veteran had normal hearing sensitivity at 250-1500 Hertz, 
dropping to a moderately severe- to-severe sensorineural loss 
at 2000-8000 Hertz in the right ear; with normal hearing 
sensitivity at 250-1000 Hertz, dropping to a moderately 
severe- to-severe sensorineural loss at 1500-8000 Hertz in 
the left ear.

Considering the September 2003 VA audiometric testing 
results, the veteran had level III hearing acuity, 
bilaterally.  Considering the December 2006 audiometric 
testing results, the veteran had level II hearing acuity in 
the right ear, and level IV in the left ear.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VI (2006).   Based on 
either audiometric result, the application of the Ratings 
Schedule establishes that a noncompensable evaluation for 
bilateral hearing loss is warranted under Diagnostic Code 
6100, Tables VI, VII (2006).  The audiometric results of 
record do not reflect an exceptional pattern of hearing loss, 
thus, an alternative method for evaluating hearing impairment 
is not for application.  See 38 C.F.R. § 4.86.  Therefore, 
the Board finds that a separate compensable evaluation for 
bilateral hearing loss is not warranted.

The preponderance of the evidence is against the veteran's 
claim of entitlement to a separate compensable evaluation for 
bilateral hearing loss, a residual of cerebrospinal 
meningitis.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990)

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected bilateral hearing loss, 
or otherwise render a schedular rating impractical.  There is 
also no indication that his bilateral hearing loss produces 
marked interference with employment nor does the evidence 
show that the veteran is frequently hospitalized for 
pertinent disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a separate compensable evaluation for 
bilateral hearing loss, a residual of cerebrospinal 
meningitis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


